NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-2152-17T1

STATE OF NEW JERSEY,

     Plaintiff-Respondent,            APPROVED FOR PUBLICATION

v.                                               June 4, 2020

                                         APPELLATE DIVISION
SANDRO VARGAS,

     Defendant-Appellant.
_______________________

           Submitted November 4, 2019 – Decided June 4, 2020

           Before Judges Messano, Ostrer and Vernoia.

           On appeal from the Superior Court of New Jersey,
           Law Division, Essex County, Indictment No. 15-08-
           1756.

           Joseph E. Krakora, Public Defender, attorney for
           appellant (Susan Brody, Assistant Deputy Public
           Defender, of counsel and on the brief).

           Theodore N. Stephens II, Acting Essex County
           Prosecutor, attorney for respondent (Stephen Anton
           Pogany, Special Deputy Attorney General/Acting
           Assistant Prosecutor, of counsel and on the brief).

     The opinion of the court was delivered by

OSTRER, J.A.D.
       A jury found defendant guilty of first-degree purposeful murder of his

former girlfriend, and the court sentenced him to a thirty-year sentence, with a

thirty-year parole disqualifier.       On appeal, defendant challenges two

evidentiary rulings: (1) the court's decision to admit the victim's daughter's

testimony that, a few months before the homicide, defendant threatened the

victim, "if she wasn't with him she wouldn't be with anybody," and (2) the

court's denial of defendant's motion to exclude his two custodial statements.

He contends the probative value of the threatening statement was substantially

outweighed by its prejudice. And he contends the use of Spanish-speaking

officers, rather than neutral interpreters, rendered his waiver of his Miranda1

rights involuntary.

       We reject both these arguments and affirm. Only the first argument

warrants our extended discussion. For reasons we discuss below, we conclude

the court reached the right result – admitting into evidence the threatening

statement – but for the wrong reason.       The court held the statement was

admissible as a statement of a party opponent under N.J.R.E. 803(b)(1),

despite also finding it inadmissible under N.J.R.E. 404(b). We conclude the

statement had to satisfy both rules, and it did; therefore, there was no error in

admitting it into evidence at trial.

1
    Miranda v. Arizona, 384 U.S. 436 (1966).


                                                                        A-2152-17T1
                                        2
                                         I.

      According to the State's proofs, Patricia Hiciano had an intimate, but

rocky, relationship with defendant, who was married.           She was the single

parent of four children, and worked at a Newark restaurant. A few months

before the homicide, defendant pushed his way into Hiciano's home. Hiciano

and defendant argued.       Hiciano's teenage daughter testified at a pre-trial

N.J.R.E. 104 hearing that defendant was drunk, and she overheard him threaten

her mother, "if you can't be with me, then you can't be with anyone." At trial,

the daughter testified, "he said . . . he was tired of telling her that if she wasn't

with him she wouldn't be with anybody." Defendant confirmed in his custodial

interview that he was last intimate with Hiciano about five months before the

murder.2

      The night of the murder, defendant showed up at Hiciano's restaurant

shortly before her shift ended. He ate dinner at the bar and drank several

beers. A friend of defendant, Jose Luis Silva Lopez, happened to enter, and

joined him. Lopez testified at trial that defendant told him he intended to have

sex with Hiciano at a hotel later than evening. But, incongruously, he showed

2
  The daughter testified at the Rule 104 hearing that defendant threatened her
mother four to five months before she was killed, but expressed some
uncertainty about the precise date. At trial, she agreed with the prosecutor's
suggestion that the threat was made "a few months" before the homicide, but
could not pinpoint the date on cross-examination.


                                                                            A-2152-17T1
                                         3
Lopez a photo of Hiciano with her new boyfriend.           Lopez testified that

defendant appeared jealous.      Defendant also told Lopez that he had a

compromising video of Hiciano that could get her in trouble with her boss.

      Eventually, Lopez and Hiciano accepted rides home from defendant. He

had his wife's Honda.      Defendant dropped Lopez off first.        The State

established defendant's whereabouts thereafter based largely on recordings

from video surveillance cameras at various points along his route.         After

dropping off Lopez, defendant drove to a hotel. But, rather than enter wi th

defendant, Hiciano left the car and walked away. Defendant followed slowly

in the car, then drove off as Hiciano went to a Domino's pizzeria to buy a pizza

she promised her children. She waited there for over twenty minutes, and then

walked roughly half a mile home with the pizza.        As she approached her

building, minutes before 10:30 p.m., she spoke by phone to a male friend. 3

She told him she would call him once she arrived home. But she never did.

      While Hiciano was getting her pizza, defendant was recorded parking

and then exiting his car around the block from her building. He had plenty of

time to reach her apartment building to await her arrival. Shortly after 10:30

p.m., a resident of the first floor apartment heard a scuffle in the vacant

3
   The friend testified at trial that he had known Hiciano for two or three
months, but he did not expressly state whether they had a romantic
relationship.


                                                                        A-2152-17T1
                                       4
apartment above her, including muffled screams and the sound of athletic

shoes – like those defendant wore that night – squeaking on the floor. A few

minutes later, defendant was recorded returning to his car and leaving. About

an hour later, he was recorded arriving at his home, although a drive directly

from Hiciano's home to defendant's was much quicker.

      First confronted by Hiciano's family, and then by the police, defendant

gave a series of inconsistent statements about his whereabouts. That night,

Hiciano's daughter fell asleep thinking her mother was simply delayed. The

next morning, after discovering her mother had not returned at all, she

telephoned defendant, but the call went to voicemail. She then called one of

her mother's co-workers who happened to be with defendant at the time, and

he put him on the phone. The daughter asked defendant if he had seen her

mother. He lied that he had not seen her in a while. He then pretended he had

a bad connection, and hung up.       The daughter then reported her mother

missing to the police.

      The same day, Hiciano's sister, after some difficulty, reached defendant

by telephone to inquire about her sister. This time, defendant lied that he

dropped her off in front of her apartment the night before, drove off , and then

never saw her again.




                                                                       A-2152-17T1
                                       5
      In the course of an unrelated investigation, five days after Hiciano failed

to come home, police discovered her body in a vacant second-floor apartment.

An expert testified she had been strangled to death. Another expert testified

that DNA matching defendant's was found under her fingernails. The State

also presented evidence that small pieces of debris found on the Honda's

driver's side floor matched debris from the apartment where Hiciano was

killed.

      When first questioned by police, defendant insisted he dropped Hiciano

off across the street from her building. He said a group of men and a woman

had congregated there, evidently suggesting they may have been the killers.

Over the course of two interviews, defendant shifted his story as police

confronted him with what they had learned from the video surveillance and

other aspects of their investigation. He ultimately insisted he last saw her soon

after she left his car in front of the hotel. He maintained that Hiciano h ad

proposed to have sex with him, but she changed her mind, got out of his car,

and walked away from him. He denied going into her building, and he denied

killing her.

      Defendant did not testify or present any defense witnesses. Defense

counsel argued in summation that the police planted the debris in defendant's

car. She contended that Hiciano would not have gone to the second-floor



                                                                         A-2152-17T1
                                       6
apartment willingly with defendant, but no witness testified hearing a struggle

on the stairs or in the hallway, and the pizza dinner sat undisturbed. She also

asserted discrepancies in the State's timeline.     She suggested the DNA

evidence could have come from prior contacts with defendant; and there was

insufficient time between Hiciano's arrival, and defendant's departure , to

commit murder.

      The assistant prosecutor reviewed the evidence we have already

described.   He referred to defendant's threatening statement to Hiciano, as

recounted by her daughter, and asserted that was proof of his motive.

      The jury found defendant guilty of purposeful murder.

      Defendant raises the following two points on appeal:

             POINT I

             THE COURT ERRED IN FINDING TESTIMONY
             OF   THE  VICTIM'S  DAUGHTER   ABOUT
             DEFENDANT'S PRIOR VERBAL STATEMENT TO
             HER MOTHER ADMISSIBLE.

             POINT II

             DEFENDANT'S   STATEMENTS TO POLICE
             SHOULD NOT HAVE BEEN ADMITTED
             BECAUSE UNTRAINED POLICE OFFICERS
             WERE USED AS SPANISH INTERPRETERS,
             RESULTING IN ERRORS THAT COULD WELL
             HAVE AFFECTED THE OUTOME OF THE TRIAL

             A.       Amateur   interpreters   produce   unreliable
             translations.

                                                                        A-2152-17T1
                                       7
            B.   Using inherently biased police interpreters
            compromises the interrogation.

            C. In this specific case, it was evident that the
            integrity of Vargas's statement was compromised and
            that the voluntariness of his waiver cannot be
            presumed.

                                       II.

      We reject defendant's contention that the court erred in admitting his

out-of-court statement to the victim. However, we do so for reasons other than

those the trial court presented. See Hayes v. Delamotte, 231 N.J. 373, 386-87

(2018) (stating that "[a] trial court judgment that reaches the proper conclusion

must be affirmed even if it is based on the wrong reasoning"); see also State v.

Heisler, 422 N.J. Super. 399, 416 (App. Div. 2011).

                                       A.

      The trial court rejected the State's argument that defendant's threatening

statement was admissible under N.J.R.E. 404(b) to prove his motive to kill the

victim. After a pre-trial N.J.R.E. 104 hearing, the court applied the four-

pronged test under State v. Cofield, 127 N.J. 328, 338 (1992). 4 The court



4
   The test requires that other-crimes-or-wrongs evidence be "admissible as
relevant to a material issue," "similar in kind and reasonably close in time to
the offense charged," and "clear and convincing"; and "[t]he probative value of
the evidence must not be outweighed by its apparent prejudice." Cofield, 127
N.J. at 338 (quoting Abraham P. Ordover, Balancing The Presumptions of


                                                                         A-2152-17T1
                                       8
found by clear and convincing evidence that defendant made the statement, as

the court found the daughter to be credible. The court also found that the

statement pertained to a material issue – motive. The court expressed some

uncertainty whether the statement was reasonably close in time, although it

referred to an act that was similar in kind to the charged offense. However,

applying the fourth Cofield prong, the court denied admissibility under

N.J.R.E. 404(b), finding, "[T]here is sufficient other evidence to demonstrate

defendant's motive for the murder, thus, the apparent prejudice to defendant

does outweigh the probative value."         Nonetheless, accepting the State's

alternative argument, the court held that defendant's statement was admissible

because it was a statement of a party opponent under N.J.R.E. 803(b)(1).

      Defendant does not challenge the court's ruling that Rule 803(b)(1)

provided an independent ground for admitting defendant's statement,

notwithstanding the court's judgment that it failed the Cofield test. Rather,

defendant contends that the court should have excluded defendant's statement

because, under N.J.R.E. 403, its probative value was "substantially outweighed

by the risk of . . . undue prejudice." In the pre-trial hearing, defendant did not

invoke N.J.R.E. 403 as a separate basis for excluding the statement. So, we

Guilt And Innocence: Rules 404(b), 608(b), And 609(a), 38 Emory L. J. 135,
160 (1989)).



                                                                         A-2152-17T1
                                        9
consider the point as a claim of plain error. See State v. Macon, 57 N.J. 325,

333 (1971); R. 2:10-2.

      In support of his argument, defendant invokes the court's finding, under

the Cofield test's fourth prong, that the threatening statement's probative value

was outweighed by its prejudice. Defendant contends that the fourth prong

balancing and the N.J.R.E. 403 balancing are essentially the same.

      Defendant's argument rests on a false premise. The two balancing tests

are not equivalent.      The Cofield prong presents a more rigorous test for

admitting evidence. The Supreme Court declared that the fourth Cofield prong

"requires an inquiry distinct from the familiar balancing required under

N.J.R.E. 403: the trial court must determine only whether the probative value

of such evidence is outweighed by its potential for undue prejudice, not

whether it is substantially outweighed by that potential as in the application of

Rule 403." State v. Green, 236 N.J. 71, 83 (2018) (citing State v. Barden, 195
N.J. 375, 389 (2008)).

      For reasons stated below, we reject defendant's contention that the

potential of undue prejudice "substantially outweighed" the probative value of

his threatening statement to the victim. However, we are constrained to review

the court's application of the Cofield factors, because we are convinced the

trial court erred in holding that a party opponent's statements may be admitted



                                                                         A-2152-17T1
                                       10
under the hearsay exception, N.J.R.E. 803(b)(1), even if it is otherwise

inadmissible as other evidence of crimes, wrongs or acts to prove motive under

N.J.R.E. 404(b). To be admissible, defendant's statement must satisfy both the

hearsay exception and N.J.R.E. 404(b). And, even if evidence is "relevant

under N.J.R.E. 404(b), such evidence must nevertheless survive the crucible

for all relevant evidence," under N.J.R.E. 403. State v. Lykes, 192 N.J. 519,

534-35 (2007) (noting that evidence admissible under N.J.R.E. 404(b) may be

excluded if under N.J.R.E. 403, "its probative value is substantially

outweighed by the risk of (a) undue prejudice, confusion of issues, or

misleading the jury or (b) undue delay, waste of time, or needless presentation

of cumulative evidence").

      We conclude the court erred in finding that the statement's prejudice

outweighed its probative value under the fourth Cofield prong. Necessarily,

the statement did not fail the less demanding prejudice-probativeness weighing

under N.J.R.E. 403, nor did it fail any other Rule 403 test.        Therefore,

defendant's statement was admissible because it satisfied N.J.R.E. 404(b) and

N.J.R.E. 403, as well as N.J.R.E. 803(b)(1).

      Testimony that meets an exception to the general exclusion of hearsay,

see N.J.R.E. 802, may still be excluded on other grounds.         By its plain

language, N.J.R.E. 803 does not affirmatively declare certain hearsay



                                                                       A-2152-17T1
                                      11
statements admissible.    Rather, N.J.R.E. 803 simply declares that "[t]he

following statements are not excluded by the hearsay rule," found in N.J.R.E.

802. That leaves open the possibility of exclusion on other grounds. As the

Supreme Court Committee Comment states, "[T]he exceptions 'are phrased in

terms of nonapplication of the hearsay rule, rather than in positive terms of

admissibility, in order to repel any implication that other possible grounds for

exclusion are eliminated from consideration.'"          1991 Supreme Court

Committee Comment to N.J.R.E. 802 (quoting Notes of Advisory Committee

on Proposed Rules, Note to Fed. R. Evid. 803 (1984)); see also Biunno,

Weissbard & Zegas, Current N.J. Rules of Evidence, comment on N.J.R.E.

803(b)(1) (2019) (noting that "[i]n appropriate cases other constitutional,

statutory or rule requirements might preclude a statement admissible under

[N.J.R.E. 803(b)(1)]").

      In particular, admissible hearsay must avoid the exclusions found in

Article IV of our Rules of Evidence. Some hearsay exceptions are grounded in

the policy judgment that certain out-of-court statements are inherently reliable

or trustworthy because of the speaker's position or motivation, or the context

in which the statements were made, among other factors. See State v. Phelps,

96 N.J. 500, 508 (1984) (stating that hearsay exceptions "are justified

primarily because the circumstances under which the statements were made



                                                                        A-2152-17T1
                                      12
provide strong indicia of reliability"). The exception for statements of a party

opponent is based on the idea that such statements are usually quite probative,

see State v. Covell, 157 N.J. 554, 573-74 (1999), and the party, "cannot

complain of his inability to confront and cross-examine the declarant, since he

himself is the declarant," State v. Kennedy, 135 N.J. Super. 513, 522 (App.

Div. 1975).

      Yet, Article IV addresses different goals. They include assuring that

evidence – however trustworthy, reliable, or probative – is relevant, see

N.J.R.E. 402; is not unduly prejudicial, confusing or time-consuming, see

N.J.R.E. 403; and, generally speaking, is not used simply to impugn the

defendant's character, or to paint the defendant as a bad person, prone to

commit crimes or bad acts, see N.J.R.E. 404. Applying comparable federal

rules, one federal court succinctly stated, "All evidence, including evi dence

that qualifies as an exception to the hearsay rule, must be relevant, as defined

in Article IV of the Federal Rules of Evidence." United States v. Micke, 859
F.2d 473, 479 (7th 1988).

      In State v. Covell, 157 N.J. 554, 573-74 (1999), our Supreme Court

affirmed the principle that a defendant's statement, which was admissible

under N.J.R.E. 803(b)(1), still had to pass muster under N.J.R.E. 403 – that is,

its probative value must not have been substantially outweighed by the risk of



                                                                        A-2152-17T1
                                      13
undue prejudice, among other risks. Likewise, a defendant's statement about a

prior crime, wrong or act – even if it satisfies a hearsay exception – must

overcome the N.J.R.E. 404(b) hurdle. N.J.R.E. 404(b) is a rule of exclusion.

Green, 236 N.J. at 84. In other words, the party opponent's statement may not

be admitted to show propensity to commit a crime; but it may be admitted to

show motive, among other things, provided the statement is proved by clear

and convincing evidence; it pertains to a material issue; it is similar in time

and reasonably close in time in appropriate cases; and the probative value is

not outweighed by prejudice to the defendant. See Cofield, 127 N.J. at 338.

      We have found no reported New Jersey case that expressly states this

evident principle, but federal courts have recognized that a statement of a party

opponent, although admissible under federal hearsay rules, must still satisfy

the constraints on introducing other crimes, wrongs and acts evidence.

"Although the statements are party admissions under [Federal] Rule [of

Evidence] 801(d) and thus not hearsay, 5 they must nevertheless also be

analyzed for admissibility under Rule 404(b) because they reveal or suggest

prior criminal conduct." United States v. Oberle, 136 F.3d 1414, 1418 (10th


5
    Under our rules, a party opponent's statement is hearsay, but admissible
under an exception to the hearsay rule. N.J.R.E. 803(b)(1). Under the federal
rule, a party opponent's statement is excluded from the hearsay definition
itself. Fed. R. Evid. 801(d).


                                                                        A-2152-17T1
                                       14
Cir. 1998); see also United States v. Simpson, 479 F.3d 492, 502 n.2 (7th Cir.

2007) (stating, "[t]hat a statement is not hearsay . . . does not answer the

separate question of whether the statement is precluded as improper propensity

evidence"), abrogated in part on other grounds in United States v. Boone, 628
F.3d 927 (7th Cir. 2010); Micke, 859 F.2d at 478-79 (holding that trial court

properly applied Fed. R. Evid. 403 and 404(b) to defendant's statement

otherwise admissible under Fed. R. Evid. 801(d)(2)).

                                       B.

      Although N.J.R.E. 404(b) presented a separate hurdle for admitting

defendant's statement, notwithstanding it satisfied a hearsay exception, we are

convinced that the court erred, and defendant's statement satisfied the Cofield

test for admissibility under N.J.R.E. 404(b). In particular, the evidence did not

support the court's conclusion that the prejudice to defendant outweighed the

statement's probative value. 6




6
  Although the State does not challenge the court's Cofield analysis on appeal
– indeed, it has conceded its correctness – we discern no impediment in our
addressing the issue. The interests of justice require it, and defendant fully
briefed the balancing between the statement's probative value and its prejudice,
albeit in the context of N.J.R.E. 403. Cf. Office of Employee Relations v.
Commc'ns Workers of Am., 154 N.J. 98, 108 (1998) (stating that a court will
ordinarily not introduce an issue the parties have not raised unless the interests
of justice require it, and the parties have had a chance to address the issue).


                                                                         A-2152-17T1
                                       15
      We are mindful of our deferential standard of review of trial court

evidentiary rulings. See, e.g., State v. Brown, 170 N.J. 138, 147 (2001). But,

"[w]e owe the trial court's evidentiary findings reasoned deference, not blind

deference." State ex rel. A.R., 234 N.J. 82, 106 (2018). Although we may not

simply substitute our judgment for the trial court's, we shall not affirm an

evidentiary ruling that represents "a clear error of judgment." State v. Perry,

225 N.J. 222, 233 (2016) (quoting State v. Marrero, 148 N.J. 469, 484 (1997)).

      We focus on the fourth Cofield prong. The court found that the evidence

met the materiality prong, and the clear-and-convincing evidence prong. And,

the temporality aspect of the second prong, about which the court expressed

some uncertainty, need not apply. As the Court noted in State v. P.S., 202 N.J.
232, 255 n.4 (2010), the similarity-and-temporality prong is not based in the

text of N.J.R.E. 404(b); the prong "need not receive universal application in

Rule 404(b) disputes"; and "[i]ts usefulness as a requirement is limited to cases

that replicate the circumstances in Cofield." Notably, Cofield involved proof

that the defendant constructively possessed certain drugs, because he

possessed similar drugs shortly after the event subject to prosecution.       See

State v. Williams, 190 N.J. 114, 131 (2007) (discussing Cofield and limiting

resort to similarity and temporality prong).




                                                                        A-2152-17T1
                                       16
      In any event, defendant's threat, just a few months before the homicide,

was not too remote.     See State v. Ramseur, 106 N.J. 123, 264-67 (1987)

(holding that evidence of a threat and assault a year-and-a-half before the

victim's stabbing death, and of additional threats four months and three months

before the death, was not too remote to prove motive and intent); State v. T.C.,

347 N.J. Super. 219, 234 (App. Div. 2002) (admitting evidence that defendant

mistreated child prior to a five-year absence, to demonstrate malice, hatred,

and intent to harm child, in prosecution that the defendant endangered the

child's welfare after he returned to the defendant's custody).

      Although the fourth Cofield prong is generally the most difficult to

satisfy, see State v. Barden, 195 N.J. 375, 389 (2008), "evidence of motive or

intent, 'require[s] a very strong showing of prejudice to justify exclusion,'"

Green, 236 N.J. at 84 (quoting State v. Garrison, 228 N.J. 182, 197 (2017));

Covell, 157 N.J. at 570-71 (affirming that principle). "A wide range of motive

evidence is generally permitted, and even where prejudicial, its admission has

been allowed in recognition that it may have 'extremely high probative value.'"

State v. Rose, 206 N.J. 141, 165 (2011) (quoting State v. Long, 173 N.J. 138,

164-65 (2002)). "Where the prosecution has a theory of motive that rests on

circumstantial evidence, that evidence should not be excluded merely because

it has some capacity to inflame a juror's sensibilities; to hold otherwise would



                                                                        A-2152-17T1
                                       17
preclude a jury from inferring a defendant's 'secret design or purpose.'" State

v. Calleia, 206 N.J. 274, 294 (2011).

      The court must consider whether "other less prejudicial evidence may be

presented to establish the same issue," which would favor exclusion. Green,
236 N.J. at 84 (quoting Rose, 206 N.J. at 161). Put another way, the court

must consider whether excluding the evidence would unduly damage the

State's case. See State v. Stevens, 115 N.J. 289, 303 (1989) (stating that "[t]he

trial judge should be careful to exclude other torts or crimes evidence . . .

wherever he can reasonably do so without damaging the plaintiff's or

prosecutor's case" (quoting 1963 Report of the New Jersey Supreme Court

Committee on Evidence, Comment on Rule 55, at 103)); see also Barden, 195
N.J. at 389.

      Given its critical role in proving motive or intent, our Supreme Court has

held evidence of prior threats or assaults admissible despite claims of

prejudice. See Ramseur, 106 N.J. at 264-67 (holding admissible evidence of

threats and violence preceding homicide, and noting that "[e]vidence of

arguments or violence between a defendant and homicide victim has been

admitted in prior New Jersey cases," and reviewing those cases); see also State

v. Machado, 111 N.J. 480, 488-89 (1988) (holding admissible, to prove motive

for murder, testimony that the defendant pushed and yelled at his girlfriend



                                                                        A-2152-17T1
                                        18
after she expressed intent to have an abortion). The Court has also held that

evidence may be admitted under N.J.R.E. 404(b) to prove acts of jealousy

toward a girlfriend, which established "intent, motive, and the absence of an

accident" in shooting her male friend. State v. Nance, 148 N.J. 376, 388-89

(1997).

      Our court also reached similar conclusions regarding evidence of prior

threats, mistreatment, or acts of jealousy. See T.C., 347 N.J. Super. at 234-35

(holding that prejudice did not outweigh the probative value of prior

mistreatment evidence, because it was not offered "to show a general

'disposition' to commit crimes or to show that defendant acted 'in conformity '

with such a disposition," but was admitted to show the defendant's hostility

toward the victim and her motive and intent); State v. Angoy, 329 N.J. Super.
79 (App. Div. 2000) (admitting evidence of prior jealousy-driven assault to

prove purposeful murder)7; State v. Engel, 249 N.J. Super. 336, 372-74 (App.

Div. 1991) (admitting evidence of the defendant's prior threats and violence to

7
  In Angoy, the defendant's own statement of why he killed the victim did not
preclude admission of evidence of prior threats or violence to prove motive.
The defendant argued passion-provocation manslaughter in lieu of murder.
The victim's mother testified that one month before the homicide, the
defendant choked her daughter and stated he did so because she had dated a
white man. Angoy, 329 N.J. Super. at 85-88. We held the mother's testimony
was admissible to prove motive or intent, notwithstanding a police officer's
testimony that defendant said he killed the victim because she gave him a
sexually transmitted disease. Id. at 83.


                                                                       A-2152-17T1
                                      19
prove motive for hiring a hit man to kill his wife); State v. Schubert, 235 N.J.

Super. 212, 224 (App. Div. 1989) (admitting evidence the defendant

previously threatened his landlords over rent increase to demonstrate motive to

commit arson after he moved from the premises); State v. Breakiron, 210 N.J.

Super. 442, 460-61 (App. Div. 1986) (admitting evidence of prior violence and

threats against girlfriend and former boyfriend to prove jealousy-based motive

for murder and "to dispel the impression created by [the] defendant's evidence

that a purposeful or knowing murder was inconsistent with the couple's loving

relationship"), aff'd in part and rev'd in part on other grounds, 108 N.J. 591

(1987).

                                      C.

      Applying these principles, it was a clear error in judgment for the trial

court to find that the probative value of defendant's prior threat was

outweighed by the prejudice. There was little risk that the jury would, based

on the daughter's testimony, "convict the accused simply because the jurors

perceive[d] him to be a 'bad person,'" which is the danger that N.J.R.E. 404(b)

is designed to prevent. See Ramseur, 106 N.J. at 265. No doubt, the statement

demonstrated that defendant was hypocritical, as he insisted upon his

paramour's fidelity while he cheated on his own wife; he was domineering, as

he had no right to control his girlfriend's decision to be intimate with other



                                                                       A-2152-17T1
                                      20
men, or to stop being intimate with defendant; and he was threatening, without

saying how he would stop Hiciano from seeing other men. But, the clear

import of defendant's statement was to explain why he killed her. He was

possessive, he would not tolerate rejection, and he would prevent her from

seeing other people, one way or another. Proof of that state of mind supported

his motive to kill her. It dispelled his claim in his police interview that she

was the one who proposed to have sex with him, and that he was not upset

when she got out of his car, rather than enter the hotel with him. 8

      There was no evidence of defendant's motive and intent comparable to

the daughter's testimony of his threatening statement. Defendant cites Lopez's

opinion that defendant was jealous; the daughter's general description of

defendant's failing relationship with her mother; and the video surveillance

evidence of defendant's whereabouts the night of the homicide. None o f that

measures up to the probative power of defendant's threat. Lopez testified that

merely defendant's demeanor – not anything he actually said – reflected

defendant was jealous when he showed Lopez a photograph of Hiciano and her


8
   The jury did not need to hear defendant's threatening statement to conclude
he was a despicable man. Putting the statement aside, the jury learned he
cheated on his wife. He told Lopez that he had compromising photos that
could get Hiciano in trouble with her boss; photos he could use to pressure her
to do what he wanted. When her daughter and sister desperately tried to locate
her, defendant lied to them.


                                                                       A-2152-17T1
                                        21
new boyfriend.       Lopez's opinion was no substitute for defendant's own

expression of his anger and possessiveness, and his intention to act on those

feelings.

      Likewise, the daughter's testimony that defendant and her mother argued

often and their relationship became "problematic" could be explained away

simply as proof the two were no longer suited for each other. It did not

convey, as defendant's statement did, that he would have Hiciano, or no one

would.      Lastly, the surveillance video recordings demonstrated defendant's

physical opportunity to commit murder. They also indicated what may have

been the precipitating event, when the victim got out of the car, rather than

enter the hotel.      But, the evidence did not demonstrate, as clearly as

defendant's own statement, his state of mind and his intention to kill to her, to

punish her for rejecting him, and to prevent her from seeing other men. In

short, there was no compelling evidence to establish defendant's motive for

murder that was less prejudicial to defendant than his own statement.

      In sum, the admission of defendant's threatening statement does not

warrant reversal. The statement's probative value outweighed its prejudice. It

should have been admitted under N.J.R.E. 404(b); logically, there would have

been no basis to exclude it under the less demanding prejudice-probativeness




                                                                        A-2152-17T1
                                       22
balancing under N.J.R.E. 403; and defendant suggests no other basis to

exclude the statement under N.J.R.E. 403. 9

                                       III.

      We need not comment at length on defendant's argument that his

custodial statement should have been excluded because Spanish-speaking

police officers, instead of impartial interpreters, conducted the interrogation.

Police presented defendant with Spanish-language Miranda forms.               They

reviewed the forms aloud with defendant in his language. And, defendant

expressed his willingness to speak to police on two occasions.          The court

found defendant "was provided adequate interpretation," and was "fully

cooperative and responsive." Viewing the totality of the circumstances, the

court concluded, beyond a reasonable doubt, that defendant waived his rights

voluntarily, knowingly, and intelligently. We defer to that finding, as it was

9
   We recognize that the court did not provide the required instruction on the
limited use of Rule 404(b) evidence. See Rose 206 N.J. at 161 (discussing
required limiting instruction); Cofield, 127 N.J. at 340-41 (same). As
defendant has not raised that issue, even as a matter of plain error (since the
sole ground for exclusion argued on appeal is N.J.R.E. 403), we shall not r each
the issue, particularly since the failure to give the required instruction does not
always warrant reversal. See e.g., State v. Loftin, 146 N.J. 295, 394-95 (1996)
(declining to reverse based on omission of limiting instruction); State v. Hunt,
115 N.J. 330, 364 (1989) (finding no plain error from failure to deliver
instruction in view of overwhelming proof of guilt); Schubert, 235 N.J. Super.
at 224 (declining to find plain error, where the trial court failed to deliver an
unrequested Rule 404(b) curative instruction); State v. Rajnai, 132 N.J. Super.
530, 537-38 (App. Div. 1975).


                                                                          A-2152-17T1
                                        23
supported by sufficient credible evidence. See State v. S.S., 229 N.J. 360, 374

(2017). The court applied the appropriate legal standard and standard of proof.

See State v. Bey, 112 N.J. 123, 134 (1988). And, defendant has pointed to no

misunderstanding, based on the officers' language skills, affecting defendant's

waiver. See State v. A.M., 237 N.J. 384, 399 (2019) (rejecting argument that

waiver was not voluntary or knowing, absent evidence that defendant

misunderstood officers who conducted the interrogation in Spanish). To the

extent not addressed, defendant's remaining points lack sufficient merit to

warrant discussion. R. 2:11-3(e)(2).

      Affirmed.




                                                                       A-2152-17T1
                                       24